DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Gao CN108108799.

Regarding claim 1, Gao discloses an electronic heat transfer label, comprising a substrate (layer 80) which is made of PET [pg. 13, ¶5] [pg. 17, ¶6-9]; wherein an ink (ink pattern) [pg. 3, ¶3-6, particularly 6) is printed on the surface of the substrate to form a pattern layer, and a first adhesive (adhesive 20) is printed on a surface of the pattern layer opposite to the substrate to form a first adhesive layer [pg. 13 ¶3 - pg. 14 ¶5]; a chip (31) is attached onto a surface of the first adhesive layer [FIG 19] opposite to the patter layer, and a second adhesive  is printed on the surface of the chip to form a second adhesive layer [pg. 13 ¶3 - pg. 14 ¶5]; and the second adhesive layer (adhesive layer 20) covers the chip, and a hot-melt layer is arranged on the surface of the second adhesive layer opposite to the chip [FIG 19][ [pg. 13 ¶3 - pg. 14 ¶5]; wherein the chip is an RFIG or NFC (short range is disclosed (both RFID and NFC)) and is securely wrapped and protected by the first adhesive layer and the second adhesive layer [FIG 19] wherein the hot melt layer is provided for being in direct contact with a fabric [pg.8, ¶4-13] [FIG 17, 19,20-21].
Regarding claim 2,Gao discloses all of the limitations of claim 1. Gao further discloses the pattern layer is an image containing scannable mark [FIG 20-21]
Regarding claim 4, Gao discloses all of the limitations of claim 1. Gao further discloses a product is configured to receive the electronic heat transfer label [pg. 13 ¶3- pg. 14 ¶5] [abstract].
Regarding claim 5, Gao discloses all of the limitations of claim 4. Gao further discloses a the chip is sensed via a mobile terminal to trigger the mobile terminal to be connected to an information database of the product, wherein the information database of the product corresponds to the electronic heat transfer label [pg. 13, ¶9].

Regarding claim 9, Gao discloses all of the limitations of claim 1. Goa further discloses a colored ink is printed on the second adhesive layer to form a shielding layer [pg. 17, ¶3-9].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 6, 7, 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Gao CN108108799 in view of Martin et al. 2015/0278671.

Regarding claim 3, Gao discloses all of the limitations of claim 1. Gao fails to explicitly disclose that the adhesive is glue. Martin discloses an adhesive is glue [28].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it is notoriously old and well known in the art that glue is an adhesive, and is a cost efficient and readily available option for manufacturing. 
Regarding claim 6, Gao  discloses all of the limitations of claim 1.  Gao fails to explicitly disclose that the adhesive is glue. Martin discloses at least one layer of glue [28].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it is notoriously old and well known in the art that glue is an adhesive, and is a cost efficient and readily available option for manufacturing. 
Regarding claim 7, Gao in view of Martin discloses all of the limitations of claim 6.  Martin discloses the claimed invention except for the thickness is .01-.04mm after dried.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the thickness of dried glue as needed for the apparatus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 15, Gao discloses all of the limitations of the claim, please see claim 1 rejection for citations. However, Gao fails to explicitly disclose that the adhesive is glue. Martin discloses one layer of glue [28].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it is notoriously old and well known in the art that glue is an adhesive, and is a cost efficient and readily available option for manufacturing. 
Regarding claim 16, Gao in view of Martin discloses all of the limitations of claim 15. Gao discloses printing a color layer [pg. 17, l. 3-9].

Claims 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao CN108108799 in view of Colella et al. 2020/0298607.

Regarding claim 8, Gao discloses all of the limitations of claim 1. However fails to explicitly disclose transparent ink and hot melt powder. Colella discloses transparent ink and hot melt power [31] [38-39]. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Colella discloses “In such an embodiment, a white color ink may be used as a back-up color to enhance the richness of the color of the first ink layer. For example, the white color ink may be used as the second ink layer 120 when the heat transfer label 100 having a lighter color ink as the first ink layer 118 is configured to be applied to darker colored substrates.” [32]
Regarding claim 10, Gao discloses all of the limitations of claim 1. Gao fails to explicitly disclose an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer. Colella discloses an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer [46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Colella discloses improved dye-migration barrier layer for heat transfer labels [7].
Regarding claim 11, Gao  discloses all of the limitations of claim 1. Gao fails to explicitly disclose a white background layer is arranged between the pattern layer and the first adhesive layer. Colella discloses a white background layer is arranged between the pattern layer and the first adhesive layer [32]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Colella discloses “In such an embodiment, a white color ink may be used as a back-up color to enhance the richness of the color of the first ink layer. For example, the white color ink may be used as the second ink layer 120 when the heat transfer label 100 having a lighter color ink as the first ink layer 118 is configured to be applied to darker colored substrates.” [32]
Regarding claim 12, Gao discloses all of the limitations of claim 1. Colella further discloses the pattern layer comprises at least three layers of the ink [32]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Colella discloses “In such an embodiment, a white color ink may be used as a back-up color to enhance the richness of the color of the first ink layer. For example, the white color ink may be used as the second ink layer 120 when the heat transfer label 100 having a lighter color ink as the first ink layer 118 is configured to be applied to darker colored substrates.” [32]
Regarding claim 13, Gao in view of Colella discloses all of the limitations of claim 11. Colella further discloses the pattern layer and the white background layer comprise at least three layers of the ink in total [32].

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao CN108108799 in view of Martin et al. 2015/0278671, as applied to claims 3, 6, 7, 15-16 above, and in further view of Colella et al. 2020/0298607.

Regarding claim 17, Gao in view of Martin discloses all of the limitations of claim 15. However, neither explicitly disclose an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer. Colella discloses an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer [46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Colella discloses improved dye-migration barrier layer for heat transfer labels [7].
Regarding claim 18, Gao in view of Martin discloses all of the limitations of claim 16. However, neither explicitly disclose an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer. Colella discloses an anti- sublimation ink is printed on the second adhesive layer to form an anti-sublimation layer [46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Colella discloses improved dye-migration barrier layer for heat transfer labels [7].
Regarding claim 19, Gao in view of Martin discloses all of the limitations of claim 16. However, neither explicitly discloses white ink and a colored ink of the pattern layer is printed on the pattern layer and dried to form a white background layer. Colella discloses a white background layer is arranged between the pattern layer and the first adhesive layer [32]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Colella discloses “In such an embodiment, a white color ink may be used as a back-up color to enhance the richness of the color of the first ink layer. For example, the white color ink may be used as the second ink layer 120 when the heat transfer label 100 having a lighter color ink as the first ink layer 118 is configured to be applied to darker colored substrates.” [32]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gao CN108108799 in view of Martin et al. 2015/0278671, as applied to claims 3, 6, 7, 15-16 above, and in further view of He et al. 2005/0100689.

Regarding claim 20,Gao in view of Martin discloses all of the limitations of claim 16. However, neither explicitly discloses ink is printed by a digital printer to form the pattern layer, a transparent ink is printed on the pattern layer by a screen printer and then the transparent ink is dried. He discloses ink is printed by a digital printer to form the pattern layer, a transparent ink is printed on the pattern layer by a screen printer and then the transparent ink is dried [61] [69-70] [73]. ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as He discloses, “…preferably by screen printing, a suitable ink composition onto one or more desired areas of adhesive layer 23 and, thereafter, allowing any volatile component(s) of the ink composition(s) to evaporate, leaving only the non-volatile ink components to form first marking 27.” [70].


Response to Arguments
Applicant’s arguments with respect to claims 1-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant has amended to overcome the prior U.S.C. 102 rejection. However, upon further search and consideration, the Examiner has provided a new U.S.C. 102 rejection, please see above for citations. Thus, claims 1-13, 15-20 are currently objected. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887